Citation Nr: 0314205	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  00-13 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of right ulnar nerve transposition.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran and [redacted]


ATTORNEY FOR THE BOARD

C. B. Skinner, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1986 to 
August 1990, and had Reserve service from January to February 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision in 
which the RO continued the denial of the veteran's claim of 
service connection for service connection for residuals of 
ulnar nerve transposition, on the basis that new and material 
evidence had not been submitted to reopen that claim.  The 
veteran filed a notice of disagreement in March 2000 and a 
statement of the case (SOC) was issued in April 2000.  The 
veteran submitted a substantive appeal in June 2000, and 
requested a hearing.

In August 2001, the veteran testified at a Board hearing in 
New York, New York; the transcript of the hearing is of 
record.


REMAND

In an original rating action dated in December 1990, the RO 
denied service connection for residuals of right ulnar nerve 
transposition, concluding that the veteran's right elbow 
condition was the result of a childhood injury existing prior 
to service.  The RO added that remedial surgery performed in 
service resulted in improvement of the condition.

The veteran contends that he currently suffers residuals of 
ulnar nerve transposition directly caused by his military 
service, and he wishes to reopen his previously denied claim 
for service connection for that condition.  Specifically, the 
veteran contends that his alleged ulnar nerve disorder did 
not pre-exist service, but was incurred in service.

Since the issuance of the September 2001 supplemental SOC 
(SSOC) (the last time the RO reviewed the case), additional 
evidence added to the claims file pursuant to the Board's 
development include records from the VA Medical Center (VAMC) 
in Montrose, New York, dated from September 1998 to July 
1999.  However, the Board is unable to render a decision on 
the basis of such evidence at this time. 

The provision of 38 C.F.R. § 19.9 essentially conferring upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO, 
has recently been held to be invalid.  Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs (Secretary), 
327 F.3d 1339 (Fed. Cir. 2003).  In view of that decision, 
and the deficiency noted below, a remand of this matter is 
necessary to avoid any prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1995).  Hence, this matter must be 
returned to the RO for consideration of the claim in light of 
all pertinent evidence and legal authority, to include the 
evidence added to the record since the September 2001 SSOC.  

The Board also notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that the VCAA expressly provides that nothing 
in the Act "shall be construed to require [VA] to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title."  38 U.S.C.A. § 5103A(f).)  That 
notwithstanding, in this case, the record does not include 
any correspondence from the RO specifically addressing duties 
to notify and assist as they pertain to the veteran's 
petition to reopen his previously denied claim, to 
particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the department 
to explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Furthermore, the record suggests that, while hospitalized at 
the Montrose VAMC for psychiatric treatment, the veteran 
underwent neurological evaluation in December 1998 for pain 
in the right elbow.  However, the VA treatment records 
obtained from the Montrose VAMC do not include record of that 
treatment.  Hence, the RO should obtain the clinical records 
from that VA facility reflecting neurological consultation in 
December 1998.  In this regard, the Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

In addition, the Board notes that the Board Member (now, 
Veterans Law Judge) who conducted the August 2001 Board 
hearing at the RO is no longer employed by the Board.  Hence, 
the veteran has a right to another Board hearing.  See 
38 C.F.R. § 20.707 (2002).  If the veteran indicates that he 
desires an additional hearing at a local VA office before a 
Veterans Law Judge, the RO should take appropriate action.  

As a final point, the Board notes that the September 2001 
SSOC did not include citation to the legal authority 
codifying or implementing the VCAA that is pertinent to the 
current claim.  If the RO again denies the claim, the SSOC 
issued to the veteran and his representative explaining the 
reasons for the denial must include citation to and 
discussion of all additional, pertinent legal authority, to 
include that codifying or implementing the VCAA.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should inquire of the veteran 
whether he wants another Board hearing.  
If the veteran desires another Board 
hearing before a local hearing before a 
Veterans Law Judge, the RO should schedule 
such hearing.

2.  The RO should obtain all of the 
veteran's outstanding medical records from 
the VAMC in Montrose, New York for any 
neurological treatment, to specifically 
include all records dated in December 
1998.  In requesting the evidence, the RO 
should follow the procedures set forth in 
38 C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims file.

3.  The RO should furnish to the veteran 
and his representative a letter notifying 
the veteran of VA's duties to notify and 
assist as they pertain to the issue of 
whether new and material evidence has been 
submitted to reopen the claim for service 
connection for residuals of right ulnar 
nerve transposition.  The letter should 
include a summary of the evidence 
currently of record and specifically 
inform the veteran of evidence necessary 
to reopen the claim.  

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information to enable it to 
obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the evidence 
if sufficient information and/or evidence 
is provided.  The RO's letter should also 
invite the veteran to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  

4.  After receiving the veteran's 
response, the RO should assist the 
veteran in obtaining any identified 
evidence, following the procedures set 
forth in 38 C.F.R. § 3.159.  If any 
private records sought are not obtained, 
the RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

5.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

7  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim on appeal 
in light of all pertinent evidence (to 
particularly include all evidence 
associated with the claims file since the 
September 2001 SSOC) and legal authority.  

9.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC (to include citation to 
and discussion of all pertinent VCAA 
legal authority, and full reasons and 
bases for the RO's determinations) and 
afford them the appropriate period of 
time for written or other response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





